MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be
                                                                        Jul 15 2019, 7:05 am
regarded as precedent or cited before any
court except for the purpose of establishing                                   CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Megan E. Shipley                                          Curtis T. Hill, Jr.
Marion County Public Defender Agency                      Attorney General of Indiana
Indianapolis, Indiana
                                                          Frances H. Barrow
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          July 15, 2019
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of J.S. and Jo.C.                            19A-JT-258
(Minor Children)                                          Appeal from the Marion Superior
      and                                                 Court
                                                          The Honorable Marilyn A. Moores,
J.C. (Father),                                            Judge
Appellant-Respondent,                                     The Honorable Scott B. Stowers,
                                                          Magistrate
        v.
                                                          Trial Court Cause Nos.
                                                          49D09-1805-JT-588
The Indiana Department of                                 49D09-1805-JT-589
Child Services,
Appellee-Petitioner.



Bailey, Judge.
Court of Appeals of Indiana | Memorandum Decision 19A-JT-258 | July 15, 2019                     Page 1 of 18
                                                Case Summary
[1]   J.S. and Jo.C. (“Children”), born to J.C. (“Father”) and B.S. (“Mother”)

      (collectively, “Parents”), were adjudicated Children in Need of Services

      (“CHINS”) because of Father’s domestic violence toward Mother. The Marion

      County Department of Child Services (“the DCS”) petitioned to terminate

      Parents’ parental rights; the trial court denied the petition as to Mother and

      granted the petition as to Father.1 Father now appeals. He presents a

      consolidated and restated issue: whether the order must be reversed due to

      deprivation of procedural due process and substantive clear error. We reverse.



                                  Facts and Procedural History
[2]   Children were removed from Parents’ custody on September 23, 2015, after

      Father struck and choked Mother. Children were adjudicated CHINS on

      December 11, 2015, and Parents were ordered to participate in various services.

      Over time, Mother was substantially compliant with services and Father was

      substantially non-compliant. In 2017, after Parents separated, Father reached

      into Mother’s vehicle and struck her in her face. Mother cooperated with a

      criminal prosecution of Father and he pled guilty to battery. He was

      subsequently convicted of three counts of Invasion of Privacy for violating no-

      contact and protective orders issued for Mother’s benefit.




      1
          Mother is not an active party in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-258 | July 15, 2019   Page 2 of 18
[3]   On May 15, 2018, the DCS petitioned to terminate Parents’ parental rights. At

      a pretrial conference held on July 23, 2018, attorneys for the DCS, Mother, and

      Father agreed to a hearing setting of December 12, 2018 and January 3, 2019

      (each half days). On October 17, 2018, the DCS filed a Motion to Advance

      Trial Date (to November 11, 2018 or earlier), to comply with Indiana Code

      Section 31-35-2-6(a)(2), which requires that a termination hearing be completed

      within 180 days after the termination petition is filed. On October 30, 2018, the

      trial court denied the Motion to Advance Trial Date, noting “the parties

      acquiesced to these trial dates.” (App. Vol. II, pg. 68.)


[4]   On November 20, 2018, Father moved to dismiss the DCS petition, on grounds

      of statutory noncompliance. The motion was denied. On December 12, 2018

      and January 3, 2019, the trial court conducted an evidentiary hearing. Mother

      testified that she had obtained employment, participated in visitation, and

      cooperated with law enforcement and a domestic violence advocate to address

      Father’s acts of physical violence and property destruction. She had completed

      two therapeutic courses for victims of domestic violence. Father testified that

      he had not participated in services as ordered but he suggested that his

      placement in work release hindered his completion. The Guardian ad Litem

      (“GAL”) and a DCS caseworker, concerned that the removal had been lengthy

      and Children needed stability, recommended termination of the parental rights

      of both parents.




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-258 | July 15, 2019   Page 3 of 18
[5]   On January 24, 2019, the trial court issued an order terminating the relationship

      between Father and Children and denying the termination petition as to

      Mother. In part, the court concluded:


              Due to the progress made by [Mother], the court cannot find by
              clear and convincing evidence at this time that the conditions
              that resulted in removal and continued placement outside of the
              home will not be remedied by Mother.


              There is a reasonable probability that the conditions that resulted
              in the children’s removal and continued placement outside of the
              home will not be remedied by their father.


              Continuation of the parent-child relationship between [Father]
              and the children poses a threat to the children’s well-being in that
              it would serve as a barrier for them obtaining permanency when
              their father is unwilling or unable to offer permanency and [to]
              parent.


      (Appealed Order at 4.) Father now appeals.



                                 Discussion and Decision
                                 Timeliness of TPR Hearing
[6]   As an initial matter, Father argues that he was entitled to dismissal of the DCS

      petition for termination because of non-compliance with Indiana Code Section

      31-35-2-6, which provides in relevant part:


              (a) Whenever a hearing is requested under this chapter, the court
                  shall:


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-258 | July 15, 2019   Page 4 of 18
              (1) Commence a hearing on the petition not more than ninety
                  (90) days after a petition is filed under this chapter; and


              (2) Complete a hearing on the petition not more than one
                  hundred eighty (180) days after a petition is filed under this
                  chapter.


              (b) If a hearing is not held within the time set forth in subsection
                  (a), upon filing a motion with the court by a party, the court
                  shall dismiss the petition to terminate the parent-child
                  relationship without prejudice.


[7]   The foregoing statute provides a “specific enforcement mechanism” for

      noncompliance with the timelines. Matter of N.C., 83 N.E.3d 1265, 1268 (Ind.

      Ct. App. 2017). Although Father filed a motion to obtain dismissal, the trial

      court denied the motion because all parties had agreed to a hearing setting later

      than November 11, 2018. On appeal, the parties dispute whether the 180-day

      timeline is a fixed deadline or is subject to waiver. “The interpretation of a

      statute is a question of law, which this Court reviews de novo.” Id. at 1267.

      The “primary goal is to determine and effectuate the legislative intent” and this

      Court will “give words and phrases their plain and ordinary meaning.” Id.


[8]   In Matter of N.C., a father whose parental rights had been terminated argued on

      appeal that he was entitled to dismissal of the termination petition,

      notwithstanding his failure to file a written motion to dismiss and his agreement

      to a hearing setting outside the statutory timeline. A panel of this Court

      concluded that the father could be afforded no relief on appeal, as he had failed



      Court of Appeals of Indiana | Memorandum Decision 19A-JT-258 | July 15, 2019   Page 5 of 18
       to challenge the setting of the hearing. 83 N.E.3d at 1267. Nor could the DCS

       be afforded the declaratory relief it sought. Id. at 1268.


[9]    Notwithstanding waiver on the father’s part, the DCS had “ask[ed] that we

       determine whether the word ‘shall,’ preceding ‘dismiss’ in subsection (b) of

       Indiana Code Section 31-35-2-6, is ‘directory’ or ‘mandatory.’” Id. We

       declined to review an issue not properly preserved for review, explaining:

       “disposition of this case does not rest upon whether the word ‘shall’ in Indiana

       Code Section 31-35-2-6 is mandatory or directory.” Id. at 1268.


[10]   In so doing, we acknowledged that Parmeter v. Cass Cty. Dep’t of Child Servs., 878
N.E.2d 444 (Ind. Ct. App. 2007) [now superseded by statute] had construed

       “shall” in a CHINS statute to be “directory” and we observed that Parmeter

       involved a separate, although interlocking, statutory scheme. See Matter of N.C.,
83 N.E.3d at 1268. The N.C. Court further observed:


               The objective of CHINS statutes is assisting in the fulfillment of
               parental obligations, see Parmeter, 878 N.E.2d at 448, while
               termination statutes provide a framework for ending those
               parental obligations. Finally, and critically, the statutes
               examined in Parmeter did not include a specific enforcement
               mechanism for non-compliance, as does subsection (b) of Indiana
               Code Section 31-35-2-6.


               The DCS acknowledges the enactment of subsection (b), but
               points out that dismissal is to be ‘without prejudice,’ and thus
               many dismissed cases are likely to be re-filed. The DCS asserts
               that this would ‘be simply a waste of resources, time, and effort –
               resulting in absurdity, hardship, or injustice and public
               inconvenience.’ Appellee’s Brief at 16. It is not within the

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-258 | July 15, 2019   Page 6 of 18
               province of this Court to construe a statute simply to avoid
               repetition of filings. We defer to our Legislature, the entity best
               suited to balancing competing interests and allocating limited
               judicial resources while giving due regard to parental rights,
               which are of constitutional dimension.


       Matter of N.C., 83 N.E.3d at 1268.


[11]   The circumstances here do not fit squarely within the guidance of Matter of N.C.

       There, the father first challenged the untimely hearing date by making an oral

       motion for dismissal at the outset of the hearing. See id. at 1267. Here, there

       was neither sustained acquiescence nor the failure to file a written motion. The

       DCS filed a written motion to advance the hearing date and Father did not

       object to the requested advancement. After the trial court denied the DCS

       motion, but before the termination hearing was conducted, Father filed a

       written motion to dismiss.


[12]   Father argues that he did not waive – and indeed could not have waived – his

       right to a timely hearing. He asks that we look beyond Matter of N.C. and

       consider recent decisions of this Court examining deadlines in CHINS statutes

       and finding them to be mandatory. See e.g., In Matter of J.R., 98 N.E.3d 652

       (Ind. Ct. App. 2018); In re T.T., 110 N.E.3d 441 (Ind. Ct. App. 2018). The

       DCS responds that Matter of N.C. is controlling, Father waived his right to a

       hearing within 180 days and, regardless of mandatory CHINS deadlines, there

       are “different interests at stake in CHINS and termination proceedings.”

       Appellee’s Brief at 17. According to the DCS:


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-258 | July 15, 2019   Page 7 of 18
               The focus of making quick determinations in CHINS cases to
               avoid unnecessary or prolonged state intervention is not the same
               as in a termination case. When DCS files a termination case, this
               generally arises from an ongoing underlying CHINS case.
               Because state intervention is ongoing in the underlying CHINS
               case when DCS files the termination case, the same impetus to
               resolve quickly a termination case is not the same.


       Id. at 18. Although CHINS and termination proceedings invoke separate

       statutes, they are interlocking. Matter of N.C., 83 N.E.3d at 1268. These

       statutory schemes share common goals of promoting the best interests of the

       children and precluding unwarranted state intrusion into the family realm. As

       such, our Legislature has chosen to fix deadlines for hearings in both types of

       proceedings. I.C. §§ 31-34-11-1, 31-35-2-6. And – post Parmeter, the opinion

       discussed in Matter of N.C. – the Legislature has enacted a specific enforcement

       mechanism for non-compliance with CHINS deadlines.


[13]   In Matter of J.R., the parents argued that “the juvenile court lacked authority to

       enter a CHINS finding due to the failure to complete factfinding within sixty

       days” as mandated by Indiana Code Section 31-34-11-1, and this Court agreed.
98 N.E.3d at 654. The Court observed that, after Parmeter was decided, an

       ambiguity identified by Parmeter was cured with the legislative addition of an

       adverse consequence – dismissal – for failing to complete a factfinding hearing

       within sixty days. Id. at 655. Concluding that the addition of the dismissal

       subsection made clear that the timeframe was mandatory, we stated: “there is

       no longer any reason to believe that the General Assembly intends [the statute]

       to mean anything other than what its clear language indicates, i.e., that a

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-258 | July 15, 2019   Page 8 of 18
       factfinding hearing shall be completed within” the statutorily-mandated

       timeframe and failure to do so “is grounds for dismissal.” Id. (emphasis in

       original). The Court also observed that “if we were to allow the deadline to be

       ignored here, trial courts could habitually set these matters outside the time

       frame and there would be no consequence whatsoever.” Id.


[14]   Subsequently, in Matter of T.T., a panel of this Court considered and rejected the

       DCS’s arguments that Indiana Code Section 31-34-11-1 had not created “a hard

       and fast deadline” and that a parent had waived her objection by agreeing to a

       continuance:


                Contrary to DCS’s argument, we believe that the General
                Assembly clearly intends for the timeframe set forth in Indiana
                Code section 31-34-11-1 to be a certain deadline. Further, while
                subsection (a) provides that the parties may waive the initial 60-
                day deadline by agreeing to a continuance, subsection (b) does
                not include any such provision. This lack of allowance for an
                additional extension of time indicates that the General Assembly
                intends to require that a factfinding hearing must be completed
                within 120 days of the filing of a CHINS petition regardless of
                any act or agreements of the parties. To allow the parties to
                agree to dates beyond the maximum 120-day limit would thwart
                the legislative purpose of timely rehabilitation and reunification
                of families that are subject to CHINS proceedings.
110 N.E.3d at 443.2 Again, in In re M.S., No. 18A-JC-2843, 2019 WL 2121505

       (Ind. Ct. App. May 1, 2019), we held that the Legislature intended a fact-



       2
        We acknowledge that a panel of this Court stated in a footnote that “CHINS courts are restricted in the
       ability to continue fact-finding hearings” but also observed “it was within the trial court’s authority, as

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-258 | July 15, 2019                       Page 9 of 18
       finding hearing be conducted within 120 days of the filing of a CHINS petition

       regardless of an act or agreement of the parties. More recently, we considered a

       post-adjudication motion to dismiss a CHINS petition and concluded that the

       timeliness requirement of Indiana Code Section 31-34-11-1 is not a mechanism

       to collaterally attack a CHINS adjudication. Matter of J.S., 18A-JC-2816, 2019
WL 2508635, slip op. at 8 (Ind. Ct. App. June 18, 2019). A deadline, although

       mandatory, does not provide a substitute for an appeal. See id.


[15]   In sum, it is apparent that our Legislature intended that courts bring prompt

       resolution to all matters where the state has assumed a parens patriae role and

       stepped into the shoes of parents. The interlocking CHINS and termination

       statutory schemes provide mandatory deadlines and include enforcement

       mechanisms. This is not to say that the enforcement mechanisms are self-

       executing and a party can stand idly by until an adverse determination has been

       made. A party must preserve the right of expediency by filing a written motion

       to dismiss before the merits of a petition are litigated. We need not decide

       whether waiver can never under any circumstances be found. Here, both the

       DCS and Father abandoned any acquiescence. The DCS asked for a hearing

       setting within statutory parameters and Father filed a motion to dismiss.

       Dismissal, even if re-filing was imminent, would have been warranted.




       explained in this opinion, to continue the fact-finding hearing so that it could consider Father’s request for
       custody modification along with the fact finding.” M.M. v. Indiana Dep’t. of Child Servs., 118 N.E.3d 70, 77
       n.2 (Ind. Ct. App. 2019). The language of Indiana Code Section 31-34-11-1 permits a continuance of a fact-
       finding hearing beyond 60 days, with the consent of all parties. The statute does not incorporate an
       exception to the 120-day requirement and a juvenile court is not vested with discretion in that regard.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-258 | July 15, 2019                      Page 10 of 18
       Moreover, for reasons discussed below, the order terminating Father’s parental

       rights is clearly erroneous.


                Standard of Review – Termination of Parental Rights
[16]   When we review whether the termination of parental rights is appropriate, we

       will not reweigh the evidence or judge witness credibility. In re V.A., 51 N.E.3d
1140, 1143 (Ind. 2016). We will consider only the evidence and reasonable

       inferences that are most favorable to the judgment. Id. In so doing, we give

       “due regard” to the trial court’s unique opportunity to judge the credibility of

       the witnesses. In re I.A., 934 N.E.2d 1127, 1132 (Ind. 2010) (citing Indiana

       Trial Rule 52(A)). We will set aside the trial court’s judgment only if it is

       clearly erroneous. K.T.K. v. Indiana Dep’t of Child Servs., 989 N.E.2d 1225, 1229

       (Ind. 2013). In order to determine whether a judgment terminating parental

       rights is clearly erroneous, we review the trial court’s judgment to determine

       whether the evidence clearly and convincingly supports the findings and the

       findings clearly and convincingly support the judgment. I.A., 934 N.E.2d at

       1132.


         Requirements for Involuntary Termination of Parental Rights
[17]   “The Fourteenth Amendment to the United States Constitution protects the

       traditional right of parents to establish a home and raise their children.” In re

       Adoption of O.R., 16 N.E.3d 965, 972 (Ind. 2014). Although parental rights are

       of a constitutional dimension, the law provides for the termination of those

       rights when the parents are unable or unwilling to meet their parental


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-258 | July 15, 2019   Page 11 of 18
       responsibilities. Bester v. Lake Cty. Office of Family & Children, 839 N.E.2d 143,

       147 (Ind. 2005). The State is required to prove that termination is appropriate

       by a showing of clear and convincing evidence, a higher burden than

       establishing a mere preponderance. In re V.A., 51 N.E.3d at 1144.


[18]   Indiana Code section 31-35-2-4(b)(2) sets out the elements that the DCS must

       allege and prove by clear and convincing evidence to terminate a parent-child

       relationship:


               (A) that one (1) of the following is true:

               (i)     The child has been removed from the parent for at least six
               (6) months under a dispositional decree.
               (ii)    A court has entered a finding under IC 31-34-21-5.6 that
               reasonable efforts for family preservation or reunification are not
               required, including a description of the court’s finding, the date
               of the finding, and the manner in which the finding was made.
               (iii) The child has been removed from the parent and has been
               under the supervision of a local office or probation department
               for at least fifteen (15) months of the most recent twenty-two (22)
               months, beginning with the date the child is removed from the
               home as a result of the child being alleged to be a child in need of
               services or a delinquent child;


               (B) that one (1) of the following is true:


               (i)    There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.
               (ii)   There is a reasonable probability that the continuation of
               the parent-child relationship poses a threat to the well-being of
               the child.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-258 | July 15, 2019   Page 12 of 18
               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services;

               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


[19]   Indiana Code Section 31-35-2-4(b)(2)(B) is written in the disjunctive, and

       therefore the court need only to find that one of the three requirements of

       subsection (b)(2)(B) was established by clear and convincing evidence. See In re

       L.S., 717 N.E.2d 204, 209 (Ind. Ct. App. 1999).


                                                    Analysis
[20]   The trial court entered findings regarding Father’s conduct and circumstances,

       including the following:


               John Mangano of Families First provided Domestic Violence
               counseling to [Father] from June 2017 to July or August 2017.


               Mr. Mangano ran a twenty-six week “Batterers Intervention
               Group” which met once per week for two hours per week.


               After attending for three weeks, [Father] stopped coming and Mr.
               Mangano unsuccessfully discharged [him] due to lack of
               attendance.


               Adrian Fields of Seeds of Life facilitated parenting time between
               the children and their parents from February 2015 to July 2018.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-258 | July 15, 2019   Page 13 of 18
               Ms. Fields only supervised one session with [Father] and that
               was during a birthday party.


               [Father] admitted to choking and hitting [Mother] in 2014 which
               was the catalyst for the CHINS matter.


               The FCM made multiple referrals for [Father] to receive
               Domestic Violence Counseling and Father Engagement.
               Nevertheless, [Father] still has not completed these services.


               [Father] has not consistently exercised parenting time for the
               duration of the CHINS case and hasn’t seen the children since
               [J.C.]’s third birthday party in April 2018.


                [Father] does not have stable housing and is currently in a work
               release program.


               In July 2017, [Father] pled guilty to battery on [Mother].


               Mr. [Simon] Gelaye discharged [Father] unsuccessfully from
               Father Engagement when [Father] stopped contacting Mr.
               Gelaye.


               Mr. Gelaye also discharged [Father] from Supervised Parenting
               time due to excessive no shows and cancellations.


       (Appealed Order at 2 – 4.)


[21]   Father does not challenge any of the trial court’s factual findings as to him.

       Rather, he focuses upon the trial court’s conclusions and asserts that they do

       not support the termination decision. First, Father directs our attention to the

       statutory language requiring clear and convincing evidence of a reasonable
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-258 | July 15, 2019   Page 14 of 18
       probability that the conditions leading to removal will not be remedied. He

       observes that the statutory language focuses upon the conditions and not upon

       which parent engaged in remedial efforts. Second, he challenges the conclusion

       that continuation of his relationship with Children poses a threat, specifically, a

       barrier to permanence. He observes that the DCS plan of permanence –

       adoption – was not put in place by the order on appeal. That is, Mother

       retained her parental rights and Children are not eligible for adoption by their

       foster parents. Finally, Father challenges the conclusion as to best interests of

       Children, arguing that they are left in a more precarious position by the

       bifurcated order because they are now deprived of a source of parental support

       and Mother is left to shoulder the entire financial burden.


[22]   Appellate review related to the “conditions leading to removal” prong invokes a

       “two-step analysis.” In re E.M., 4 N.E.3d 636, 643 (Ind. 2014). First, we

       identify the conditions that led to removal; and second, we must determine

       whether there is a reasonable probability that those conditions will not be

       remedied. Id. In the second step, the trial court must judge parental fitness as

       of the time of the termination hearing, taking into consideration the evidence of

       changed conditions. Id. (citing Bester, 839 N.E.2d at 152). The trial court is

       entrusted with balancing a parent’s recent improvements against habitual

       patterns of conduct. Id. The trial court has discretion to weigh a parent’s prior

       history more heavily than efforts made only shortly before termination. Id.

       “Requiring trial courts to give due regard to changed conditions does not




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-258 | July 15, 2019   Page 15 of 18
       preclude them from finding that parents’ past behavior is the best predictor of

       their future behavior.” Id.


[23]   Here, it is undisputed that the condition leading to Children’s removal was

       domestic violence. This circumstance was no longer a reason for continued

       DCS placement because Mother had cooperated with services, criminally

       prosecuted Father, and obtained a protective order and no-contact order. It is

       apparent that Father engaged in no more than token efforts toward compliance

       with services. That said, the statutory language focuses upon whether

       conditions will likely be remedied and does not require proof that both parents

       personally remediated a condition. For example, if a child were removed due

       to a lack of housing, and one parent signed a lease obviating the reason for

       continued placement outside the home, there is not “a reasonable probability

       that the conditions resulting in removal or reasons for placement outside the

       home will not be remedied.” I.C. § 31-35-2-4. Here, the DCS did not prove by

       clear and convincing evidence a reasonable probability of lack of remediation;

       rather, it proved Father made no contribution.


[24]   Concerning the disjunctive element of parental threat, the trial court concluded

       that continuation of the father-child relationship posed a specific threat: a

       barrier to permanence. However, given the bifurcated order preserving

       Mother’s parental rights, presumably Children’s “permanence” is with Mother

       as opposed to the DCS plan of adoption by foster parents. In this scenario,

       continuation of Father’s legal relationship with Children does not pose a

       barrier. This is not to say that the existence of a legal relationship necessarily

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-258 | July 15, 2019   Page 16 of 18
       entitles Father to unsupervised time with Children, given Father’s historical

       disregard of the CHINS order, the no-contact order, and the protective order.


[25]   Finally, Father contends that the DCS did not present clear and convincing

       evidence that termination of his parental rights is in Child’s best interests. In

       determining what is in a child’s best interests, the court must look to the totality

       of the evidence. In re A.D.S., 987 N.E.2d 1150, 1158 (Ind. Ct. App. 2013), trans.

       denied. We have previously held that recommendations by the case manager

       and child advocate to terminate parental rights, in addition to evidence that the

       conditions resulting in removal will not be remedied, is sufficient to show by

       clear and convincing evidence that termination is in the child’s best interests.

       Id. at 1158-59.


[26]   Here, all evidence points to the conclusion that the condition of Children’s

       exposure to domestic violence was remedied. Mother had obtained

       employment and housing. The case manager and GAL recommended the

       termination of both parent’s rights; the recommendation was followed as to one

       parent and not the other. The Indiana Code does not prohibit termination of

       only one parent’s rights. In re A.W., 62 N.E.3d 1267, 1273 (Ind. Ct. App.

       2016). However, because Father is employed and there is no step-parent, the

       practical effect of terminating Father’s rights is that it increases Mother’s

       financial burden and deprives Children of a source of financial support; this is

       not in Children’s best interests.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-258 | July 15, 2019   Page 17 of 18
                                                Conclusion
[27]   Father demonstrated that the termination hearing was not timely conducted

       and that the order terminating Father’s parental rights to Children is clearly

       erroneous.


[28]   Reversed.


       Riley, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-258 | July 15, 2019   Page 18 of 18